DETAILED ACTION 
The office action is in response to the application filled on 12/10/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
4.	Figures 1-5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sutardja (20050040796) in view of His (20160359411).



Sutardja does not specifically regulating an amount of output electrical current delivered by the power converter to the load in accordance with a reference input signal.

Iha disclose (figure 1) disclose regulating an amount of output electrical current (regulating output current feed to the load 119) delivered by the power converter (the buck DC-DC converter) to the load (119) in accordance with a reference input signal (reference signal to 123).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 2. Sutardja disclose (figure 2A, 2B and 3B) wherein the power converter is a boost converter (two boost converters, figure 3B) (para. 0054).

Regarding claim 3. Sutardja does not specifically disclose wherein the reference input signal is a reference voltage indicating a desired voltage level to be driven to the load. 

Iha disclose (figure 1) wherein the reference input signal (reference signal to 123) is a reference voltage (Vref-Vtol) indicating a desired voltage level to be driven to the load (load 119). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a circuit as disclose by Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 4.  Sutardja disclose (figure 2A, 2B and 2C) wherein the current control subsystem (the conduction switches are controlled by drive signals) is further configured to control the magnetizing electrical current (When the first conduction switch 22a is conducting, the current, I1, 34 flowing through the output inductor 26a increases at a linear rate. Similarly, when the second conduction switch 22b is conducting, the current, I2, 36 flowing through the output inductor 26b increases at a linear rate) and the output electrical current independently from one another (para. 0052).

Regarding claim 8. Sutardja disclose (figure 2A and 2B) a method for controlling an electrical current (I1 and I2) through a dual anti-wound inductor (26a and 26b) integral to a power converter (Buck regulator), the dual anti-wound inductor constructed such that its windings generate opposing magnetic fields in its magnetic core (The polarities of the inductor windings are selected so that the DC currents flowing through the inductors 26a and 26b approximately cancel so that approximately zero DC current flows through the magnetic core of the inductor assembly 27), the method comprising: minimizing a magnitude of a magnetizing electrical current of the dual anti-wound inductor to prevent core saturation of the dual anti-wound inductor (The polarities of the inductor windings are selected so that the DC currents flowing through the inductors 26a and 26b approximately cancel so that approximately zero DC current flows through the magnetic core of the inductor assembly 27).

Sutardja does not specifically disclose regulating an amount of output electrical current delivered by the power converter to the load in accordance with a reference input signal. 

Iha disclose (figure 1) disclose regulating an amount of output electrical current (regulating output current feed to the load 119) delivered by the power converter (the buck DC-DC converter) to the load (119) in accordance with a reference input signal (reference signal to 123).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a circuit as disclose by Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 9. Sutardja disclose (figure 2A, 2B and 3B) wherein the power converter is a boost converter (two boost converters, figure 3B) (para. 0054).

Regarding claim 10. Sutardja does not specifically disclose wherein the reference input signal is a reference voltage indicating a desired voltage level to be driven to the load. 

Iha disclose (figure 1) wherein the reference input signal (reference signal to 123) is a reference voltage (Vref-Vtol) indicating a desired voltage level (desired output voltage) to be driven to the load (load 119).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a circuit as disclose by Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 11. Sutardja disclose (figure 2A, 2B and 2C) wherein controlling the magnetizing electrical current (When the first conduction switch 22a is conducting, the current, I1, 34 flowing through the output inductor 26a increases at a linear rate. Similarly, when the second conduction switch 22b is conducting, the current, I2, 36 flowing through the output inductor 26b increases at a linear rate) and the output electrical current independently from one another (para. 0052).

Regarding claim 15.  Sutardja disclose a  system (figure 2A and 2B) for controlling an electrical current through a dual anti-wound inductor (26a and 26b) integral to a power converter (Buck 

Sutardja does not specifically disclose the system comprising: an input for receiving a reference input signal and regulate an amount of output electrical current delivered by the power converter to the load.

Iha disclose the system (figure 1) comprising: an input (input of 123) for receiving a reference input signal (reference signal to 123) and regulate an amount of output electrical current (regulating output current feed to the load 119) delivered by the power converter (the buck DC-DC converter) to the load (119)..

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a circuit as disclose by Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 16. Sutardja disclose (figure 2A, 2B and 3B) wherein the power converter is a boost converter (two boost converters, figure 3B) (para. 0054).

Regarding claim 17. Sutardja does not specifically disclose wherein the reference input signal is a reference voltage indicating a desired voltage level to be driven to the load. 



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sutardja invention with a circuit as disclose by Iha order to providing a regulated output for a load which can render safety and lead to operational efficiencies.

Regarding claim 18. Sutardja disclose (figure 2A, 2B and 2C) wherein the current control subsystem (the conduction switches are controlled by drive signals) is further configured to control the magnetizing electrical current (When the first conduction switch 22a is conducting, the current, I1, 34 flowing through the output inductor 26a increases at a linear rate. Similarly, when the second conduction switch 22b is conducting, the current, I2, 36 flowing through the output inductor 26b increases at a linear rate) and the output electrical current independently from one another (para. 0052).

Allowable Subject Matter
7.	Claims 5-7, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”

8. The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claim 6. The prior art fails to teach “…wherein an observer configured to improve accuracy of a measurement of a first electrical current through a first winding of the dual anti-wound inductor and a second electrical current through a second winding of the dual anti-wound inductor by estimating the first electrical current when the first electrical current is out of phase for measurement and by estimating the second electrical current when the second electrical current is out of phase for measurement.”

Regarding claim 7. The prior art fails to teach “…wherein a current control loop for control of the power converter, and is further configured to measure, as feedback parameters to the current control loop: a first average current of a first winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the first winding; and a second average current of a second winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the second winding.”

Regarding claim 12. The prior art fails to teach “…transforming electrical current parameters from a first coordinate space defined by a first electrical current through a first winding of the dual anti-wound inductor and a second electrical current through a second winding of the dual anti-wound inductor to a second coordinate space defined by the magnetizing electrical current and the output electrical current.”



Regarding claim 14. The prior art fails to teach “…a current control loop for control of the power converter, and is further configured to measure, as feedback parameters to the current control loop: a first average current of a first winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the first winding; and a second average current of a second winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the second winding.”

Regarding claim 19. The prior art fails to teach “…wherein transform electrical current parameters from a first coordinate space defined by a first electrical current through a first winding of the dual anti-wound inductor and a second electrical current through a second winding of the dual anti-wound inductor to a second coordinate space defined by the magnetizing electrical current and the output electrical current.”

Regarding claim 20. The prior art fails to teach “… improve accuracy of a measurement of a first electrical current through a first winding of the dual anti-wound inductor and a second electrical current through a second winding of the dual anti-wound inductor by estimating the first electrical current when the first electrical current is out of phase for measurement and by estimating the second electrical current when the second electrical current is out of phase for measurement.”

Regarding claim 21. The prior art fails to teach “…a current control loop for control of the power converter, and is further configured to measure, as feedback parameters to the current control loop: a first average current of a first winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the first winding; and a second average current of a second winding of the dual anti-wound inductor over the duration of a pulse-width modulation period of the second winding.”

Conclusion 
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      



/Nguyen Tran/Primary Examiner, Art Unit 2838